UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:0-27672 NORTH CENTRAL BANCSHARES, INC. (Exact name of registrant as specified in its charter) Iowa42-1449849 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 825 Central Avenue, Fort Dodge, Iowa50501 (Address of principal executive offices)(Zip Code) 515-576-7531 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at November 9, 2011 Common Stock, $.01 par value NORTH CENTRAL BANCSHARES, INC. INDEX Page Part I.Financial Information Item 1.Financial Statements (Unaudited) 1 Consolidated Statements of Financial Condition at September 30, 2011 and December 31, 2010 1 Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2011 and 2010 2 Consolidated Statements of Comprehensive Income for the Three Months and Nine Months Ended September 30, 2011 and 2010 3 Consolidated Statements of Stockholders’ Equity for the Nine Months Ended September 30, 2011 and 2010 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 5 Notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3.Quantitative and Qualitative Disclosures About Market Risk 32 Item 4.Controls and Procedures 32 Part II.Other Information Item 1.Legal Proceedings 33 Item 1A.Risk Factors 33 Item 6.Exhibits 34 Signatures 35 INDEX PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) NORTH CENTRAL BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) September 30, December 31, ASSETS Cash and due from banks: Interest-bearing $ $ Noninterest-bearing Total cash and due from banks Investments in certificates of deposit Securities available-for-sale Restricted equity securities Loans receivable Allowance for loan losses ) ) Loans receivable, net Loans held for sale Accrued interest receivable Foreclosed real estate Premises and equipment, net Rental real estate Title plant Deferred taxes Bank-owned life insurance Prepaid FDIC assessment Prepaid expenses and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits $ $ Borrowed funds Advances from borrowers for taxes and insurance Accrued expenses and other liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock, $.01 par value, authorized 3,000,000 shares; 10,200 shares were issued and outstanding Common stock, $.01 par value, authorized 15,500,000 shares; at September 30, 2011 and at December 31, 2010 1,355,073 and 1,351,448 shares were issued and outstanding, respectively Additional paid-in capital Retained earnings, substantially restricted Accumulated other comprehensive income (loss) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements. 1 INDEX NORTH CENTRAL BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Interest income: Loans receivable $ Securities and cash deposits Interest expense: Deposits Borrowed funds Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Fees and service charges Abstract fees Mortgage banking income Loan prepayment fees Other income Total noninterest income Investment securities gains, net: Total other-than-temporary impairment losses - Portion of loss recognized in other comprehensive income (loss) before taxes - Net impairment losses recognized in earnings - Realized securities gains, net - Total securities gains, net - Noninterest expense: Compensation and employee benefits Premises and equipment Data processing FDIC insurance expense Foreclosed real estate impairment Other expenses Total noninterest expense Income before income taxes Provision for income taxes Net income $ Preferred stock dividends and accretion of discount $ Net income available to common stockholders $ Basic earnings per common share $ Dilluted earnings per common share $ Dividends declared per common share $ See Notes to Consolidated Financial Statements. 2 INDEX NORTH CENTRAL BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net Income $ Other comprehensive income: Securities for which a portion of an other-than-temporary impairment has been recorded in earnings: Unrealized holding gain arising during the period - - - (Gains) recognized in earnings - - - ) Net unrealized (gains) on securities with other-than-temporary impairment before tax expense - - - ) Tax expense - Net unrealized (losses) on securities with other-than-temporary impairment, net of tax in other comprehensive (income) loss - - - ) Other securities: Unrealized holding gains arising during the period Realized net (gains) recognized into net income ) - ) - Net unrealized gains on other securities before tax (expense) Tax (expense) Net unrealized gains on other securities, net of tax in other comprehensive income Other comprehensive income Comprehensive income $ See Notes to Consolidated Financial Statements 3 INDEX NORTH CENTRAL BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (Unaudited) Nine Months Ended September 30, 2010 and 2011 Accumulated Additional Other Total Preferred Common Paid-in Retained Comprehensive Stockholders' Stock Stock Capital Earnings Income (Loss) Equity Balance, January 1, 2010 $ Net income - Other comprehensive income - Dividends on preferred stock - - - ) - ) Dividends on common stock - - - ) - ) Employee stock-based compensation - 23 - - Accretion of discount on preferred stock - - ) - - Balance, September 30, 2010 $ Balance, January 1, 2011 $ ) $ Net income - Other comprehensive income - Dividends on preferred stock - - - ) - ) Dividends on common stock - - - ) - ) Employee stock-based compensation - 26 - - Accretion of discount on preferred stock - - ) - - Balance, September 30, 2011 $ See Notes to Consolidated Financial Statements 4 INDEX NORTH CENTRAL BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation Amortization and accretion Deferred taxes ) Stock-based compensation (Gain) on sale of foreclosed real estate and loans, net ) ) Write-down of other real estate owned (Gain) on sale of investments ) ) Increase in value of bank-owned life insurance ) ) Proceeds from sales of loans held-for-sale Originations of loans held-for-sale ) ) Change in assets and liabilities: Accrued interest receivable Prepaid expenses and other assets Accrued expenses and other liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Net change in loans Purchase of investments in certificates of deposit ) ) Proceeds from maturities on investments in certificates of deposits Purchase of securities available-for-sale ) ) Proceeds from sale of securities available-for-sale Proceeds from maturities and calls of securities available-for-sale Purchase of resticted equity securities ) ) Proceeds from redemption of restricted equity securities Purchase of premises, equipment and rental real estate ) ) Net proceeds from sale of foreclosed real estate Net cash provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase (decrease) in deposits ) Net (decrease) in advances from borrowers for taxes and insurance ) ) Proceeds from other borrowed funds Payments of other borrowed funds ) ) Common and preferred dividends paid ) ) Net cash (used in) financing activities ) Net decrease in cash ) CASH AND DUE FROM BANKS Beginning Ending $ $ 5 INDEX NORTH CENTRAL BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS - Continued (Unaudited) Nine Months Ended September 30, SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash payments for: Interest $ $ Income taxes SUPPLEMENTAL DISCLOSURE OF NONCASH OPERATING, INVESTING AND FINANCING ACTIVITIES Transfers from loans to other real estate owned $ $ See Notes to Consolidated Financial Statements. 6 INDEX NORTH CENTRAL BANCSHARES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.BASIS OF PRESENTATION The consolidated financial statements for the three and nine month periods ended September 30, 2011 and 2010 are unaudited.In the opinion of the management of North Central Bancshares, Inc. (the “Company”), these financial statements reflect all adjustments, including normal recurring accruals, necessary to present fairly these consolidated financial statements.The results of operations for the interim periods are not necessarily indicative of results that may be expected for an entire year.Certain information and footnote disclosures normally included in complete financial statements prepared in accordance with generally accepted accounting principles have been omitted in accordance with the requirements for interim financial statements.The financial statements and notes thereto should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. Effective June 29, 2011, First Federal Savings Bank of Iowa (the “Bank”) received regulatory approval from the Iowa Division of Banking and completed its conversion to a state-chartered commercial bank from a federally-chartered stock savings bank.In connection with the conversion of the Bank, the Company also received approval from the Board of Governors of the Federal Reserve System and completed reorganization to a bank holding company from a savings and loan holding company.The Federal Reserve Bank of Chicago has also approved the Bank’s application for membership in the Federal Reserve System. In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expense during the reporting periods.Significant estimates include the determination of the allowance for loan losses, other-than-temporary declines in the fair value of securities, and fair value measurements.Actual results could differ from those estimates. The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation. Accounting policy for loans receivable, net:Loans that management has the intent and ability to hold for the foreseeable future, or until payoff or maturity occurs, are classified as held for investment.These loans are stated at the amount of unpaid principal adjusted for charge-offs, the allowance for estimated losses on loans, any unamortized net deferred fees and/or costs on originated loans and net unearned premiums (discounts), with interest income recognized on the interest method based upon those outstanding loan balances.Loan origination fees net of certain direct origination costs, are deferred and recognized as an adjustment of the related loan yield using the interest method.Premiums (discounts) on first mortgage loans purchased are amortized to income using the interest method over the remaining period to contractual maturity, adjusted for anticipated prepayments.As assets are held for and used in the production of services, the origination and collection of these loans are classified as investing activities in the statement of cash flows. Loans are placed on nonaccrual status when the full and timely collection of interest and principal becomes uncertain, or when the loan becomes 90 days past due (unless the loan is both well-secured and in the process of collection).When a loan is placed on nonaccrual status, the accrued unpaid interest receivable is reversed against interest income.Income is subsequently recognized on a cash or cost recovery basis until, in management’s judgment, the borrower’s ability to make periodic interest and principal payments is no longer in doubt.Generally, a loan is returned to accrual status when (a) all delinquent interest and principal payments become current under the terms of the loan agreement or (b) the loan is both well-secured and in the process of collection and collectability is no longer doubtful. The allowance for loan losses is an amount that management believes will be adequate to absorb probable losses on existing loans that may become uncollectible.A disciplined process and methodology are used to establish the allowance for loan losses.While the methodology attributes portions of the allowance to specific portfolios, the entire allowance for loan losses is available to absorb credit losses in the total loan portfolio.To determine the total allowance for loan losses, a reserve is estimated for each component of the portfolio, including loans analyzed individually and loans analyzed on a pooled basis. 7 INDEX The allowance for loan losses consists of amounts applicable to: (1) commercial real estate, (2) construction and land development, (3) multi-family real estate, (4) residential real estate, and (5) consumer loans.This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as updated information becomes available. To determine the residential real estate and consumer portfolio components of the allowance, loans are pooled by portfolio and losses are estimated using historical loss experience and management’s evaluation of the impact of risks associated with trends in delinquencies, concentrations of credit and regional and macro economic factors.An individual impairment assessment is performed for residential real estate and consumer loans whose terms have been modified in a troubled debt restructuring (TDR).These loans are excluded from the pooled analysis. The component of the allowance for the non-impaired commercial portfolio is estimated through the application of loss factors to loans grouped as nonresidential, multifamily and construction and development.Loss factors are derived from historical loss experience, trends in delinquencies, concentrations of credit and regional and macro economic factors. The commercial component of the allowance also includes an amount for the estimated impairment in individually identified impaired loans and commercial loans whose terms have been modified in a TDR. For loans that are classified as impaired, including those loans modified in a TDR, a specific allowance is established when the discounted cash flows or collateral value or observable market price of the impaired loan is lower than the carrying value of that loan.The general component covers non-impaired loans and is based on historical loss experience adjusted for qualitative and environmental factors. A loan is considered impaired when, based on current information and events, it is probable the Company will be unable to collect all contractual principal and interest payments due in accordance with the terms of the loan agreement. Management evaluates loans for indicators of impairment upon substandard classification.Impaired loans are measured based on the present value of expected future cash flows discounted at the loan's effective interest rate or, as a practical expedient, at the loan's observable market price or the fair value of the collateral if the loan is collateral dependent.The amount of impairment, if any and any subsequent changes are included in the allowance for loan losses. Reflected in all components of the allowance for loan losses is an amount for imprecision or uncertainty, which represents management’s judgment of risks inherent in the process and assumptions used in establishing the allowance.This imprecision considers economic environmental factors and other subjective factors. Loans are generally charged off, fully or partially, when management judges the asset to be uncollectible or repayment is deemed to extend beyond a reasonable time frame. 2.EARNINGS PER COMMON SHARE Basic earnings per common share is computed by dividing income available to common stockholders by the weighted average number of common shares outstanding for the period.Income available to common stockholders is net income less preferred stock dividends and accretion of discount on preferred stock, treated as preferred stock dividends.Diluted earnings per common share reflects the potential dilution that would occur if the Company’s outstanding stock options and warrants were exercised and converted into common stock and the Company’s outstanding restricted stock was vested.The dilutive effect is computed using the treasury stock method, which assumes all outstanding stock options and warrants are exercised.The incremental shares issuable upon exercise of the stock options and warrants, to the extent they would have been dilutive, are included in the denominator of the diluted earnings per common share calculation.The calculation of earnings per common share and diluted earnings per common share for the three and nine months ended September 30, 2011 and 2010 is presented below. 8 INDEX Three Months Ended September 30, Nine Months Ended September 30, Basic earnings per common share: Net Income $ Preferred stock dividends and accretion of discount Net income available to common stockholders $ Weighted average common shares outstanding - basic Basic earnings per common share $ Diluted earnings per common share: Net income available to common stockholders Weighted average common shares outstanding - basic Effect of dilutive securities: Stock Options(1) - Restricted Stock Common stock warrant(2) - Total diluted average common shares issued and outstanding Diluted earnings per common share $ 1For the three and nine months ending September 30, 2011 and 2010, outstanding options to purchase common stock totaled 45,500 and 65,200, respectively.These options were not dilutive because the exercise price of the options exceeded the average closing price for the Company's common stock. 2For the three months ending September 30, 2010, 99,157 shares of common stock warrants were not dilutive because the excerise price of the common stock warrants exceeded the average closing price for the Company's common stock. 3.SECURITIES Securities available-for-sale as of September 30, 2011 were as follows: Gross Gross Amortized Unrealized Unrealized Cost Gains (Losses) Fair Value Debt securities: State and local obligations $ $ $ ) $ Mortgage-backed securities(1) - Collateralized mortgage obligations (1) ) Corporate bonds ) U.S. Government agencies - Total $ $ $ ) $ Securities available-for-sale as of December 31, 2010 were as follows: Gross Gross Amortized Unrealized Unrealized Cost Gains (Losses) Fair Value Debt securities: State and local obligations $ $ $ ) $ Mortgage-backed securities (1) ) Collateralized mortgage obligations (1) ) Corporate bonds - ) U.S. Government agencies ) Total $ $ $ ) $ (1) All mortgage backed securities and collateralized mortgage obligations consist of securities issued by FNMA, FHLMC or GNMA and are backed by residential mortgage loans. 9 INDEX Gross unrealized losses and estimated fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position, as of September 30, 2011 and December 31, 2010, are summarized as follows: September 30, 2011 Less than 12 Months 12 Months or More Total Unrealized Unrealized Unrealized Fair Value Losses Fair Value Losses Fair Value Losses Debt securities: State and local obligations $ $ ) $
